Exhibit 10.2

REPAY HOLDINGS CORPORATION

PERFORMANCE-BASED RESTRICTED STOCK UNITS

AWARD AGREEMENT

THIS PERFORMANCE-BASED RESTRICTED STOCK UNITS AWARD AGREEMENT (the “Award
Document”) is hereby granted as of [DATE] (the “Grant Date”) by Repay Holdings
Corporation, a Delaware corporation (“Repay”), to [NAME OF GRANTEE] (the
“Grantee”) pursuant to the Repay Holdings Corporation Omnibus Incentive Plan (as
amended, the “Plan”) and subject to the terms and conditions set forth therein
and as set out in this Award Document. Capitalized terms used herein shall,
unless otherwise required by the context, have the meaning ascribed to such
terms in the Plan.

By action of the Committee, and subject to the terms of the Plan, the Grantee is
hereby granted an Award of [NUMBER OF SHARES] performance-based Restricted Stock
Units (“PSUs”), subject in all regards to the terms of the Plan and to the
restrictions and risks of forfeiture set forth in this Award Document.

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained in this Award Document, Repay and the Grantee agree as follows:

1.    Grant. Repay hereby grants to the Grantee the PSUs set forth above, on the
terms and conditions set forth in this Award Document and as otherwise set forth
in the Plan. Subject to the terms and conditions of the Plan and this Award
Document, each PSU represents an unsecured promise of Repay to deliver, and the
right of the Grantee to receive, one (1) share of the Common Stock of Repay, at
the time and on the terms and conditions set forth herein. As a holder of PSUs,
the Grantee has only the rights of a general unsecured creditor of Repay.

2.    Vesting and Forfeiture.

(a)    Performance Based Vesting. Subject to the Plan and the other terms
contained in this Award Document, the outstanding PSUs shall become earned,
vested and payable based upon Repay’s TSR (as hereinafter defined) for the
Performance Period (as hereinafter defined) compared to the TSRs of the
companies included within the Relative Comparator Group (as hereinafter defined)
for the Performance Period, with respect to the number of PSUs granted under
this Award multiplied by the Vesting Percentage set forth in Attachment A that
corresponds to the percentile rank of Repay’s TSR for the Performance Period
relative to the TSRs of the other companies included within the Relative
Comparator Group for the Performance Period (rounded down to the nearest whole
Share), subject to the continued employment of the Grantee by Repay or an
Affiliate (or any successor thereof) from the Grant Date through the last day of
the Performance Period (the “Vesting Date”).

 

1



--------------------------------------------------------------------------------

For purposes of this Agreement, “TSR” means the return a holder of a share of
common stock of the respective company earns over the Performance Period,
expressed as a percentage, and including changes in Average Market Value (as
hereinafter defined) of, and dividends or other distributions with respect to, a
share of the common stock of the company. TSR shall be determined as the
quotient obtained by dividing (1) the sum of (A) the Ending Average Market Value
(as hereinafter defined) reduced by the Beginning Average Market Value (as
hereinafter defined) plus (B) the aggregate per share dividends and other
distributions with respect to a share of the common stock of the company paid
during the Performance Period (with such dividends and other distributions
deemed reinvested in shares of common stock of the company based on the Market
Share Price (as hereinafter defined) on the date of payment where not paid in
shares of common stock of the company), by (2) the Beginning Average Market
Value. TSR, including the value of reinvested dividends and other distributions,
shall be determined on the basis of an appropriate total shareholder return
model or such other authoritative source as the Committee may determine. The
Committee, as soon as practicable after the end of the Performance Period, shall
determine the TSR of Repay and of each company within the Relative Comparator
Group for the Performance Period. The TSR of each company within the Relative
Comparator Group shall be ranked from highest to lowest. Companies within the
Relative Comparator Group that file for bankruptcy or are de-listed during the
Performance Period shall be assigned a negative 100% (-100%) TSR for the
Performance Period. For purposes of determining the number of PSUs that are to
become earned, vested and payable, the Vesting Percentage will be equal to the
Vesting Percentage set forth in Attachment A that corresponds to the percentile
rank of Repay’s TSR relative to the TSRs of the other companies included within
the Relative Comparator Group. The Vesting Percentage will be determined by
straight-line interpolation where Repay’s TSR rank falls between the quarterly
percentiles; but, in no event will the Vesting Percentage exceed 200%, and none
of the PSUs will become earned, vested and payable if the percentile rank of
Repay’s TSR for the Performance Period falls below the twenty-fifth (25th)
percentile. Notwithstanding any other provision of this Agreement, the Committee
shall retain the authority to exercise its discretion to amend or modify the TSR
methodology as described herein for purposes of determining the Vesting
Percentage to be applied to the PSUs, if the use of the methodology described
herein may lead to a result that inappropriately distorts Repay’s TSR rank
against the other companies within the Relative Comparator Group.

For purposes of the determining the Vesting Percentage to be applied to the
PSUs: (A) “Average Market Value” means the average of the closing price per
share of the common stock of the company as reported by NASDAQ or such other
national stock exchange or quotation system on which such company shares may be
traded for the applicable twenty (20) trading days beginning or ending on the
specified date, as the Committee may determine; (B) “Beginning Average Market
Value” means the Average Market Value based on the last twenty (20) trading days
ending prior to the beginning of the Performance Period; (C) “Ending Average
Market Value” means the Average Market Value based on the last twenty
(20) trading days of the Performance Period; (D) “Market Share Price” means the
closing price per share of common stock of the company on the applicable day as
reported by NASDAQ or such other national stock exchange or quotation system on
which such company shares may be traded for the specified day (or the last
preceding trading day thereto for which reported), as the Committee may

 

2



--------------------------------------------------------------------------------

determine; (E) “Performance Period” means the three-year period beginning on
January 1, 2020 and ending on December 31, 2022; and (F) “Relative Comparator
Group” means the companies included within the Russell 2000 Index on the first
trading day of the Performance Period, provided that the following companies
will be removed from the Relative Comparator Group: (i) any company that
experiences an acquisition, merger or similar transaction during the Performance
Period and is not the surviving entity; and (ii) any company taken private
during the Performance Period

(b)    Change in Control. Notwithstanding the foregoing, if there is a Change in
Control during the Performance Period and the successor to Repay does not assume
or provide for a substitute for this Award of PSUs, the Grantee’s PSUs shall
become earned, vested and payable as of the date of the Change in Control at
that Vesting Percentage that corresponds to Repay’s TSR rank compared against
the TSRs of the other companies included within the Relative Comparator Group
for the portion of the Performance Period ending as of the date of the Change in
Control, subject to the continued employment of the Grantee by Repay or an
Affiliate (or any successor thereof) from the Grant Date until the date of the
Change in Control. If there is a Change in Control during the Performance Period
and the successor company assumes or provides a substitute award for this Award
of PSUs, with appropriate adjustments to the number and kind of shares of stock
underlying this Award of PSUs as may result from the Change in Control, this
Award of PSUs shall become earned and automatically convert, as of the date of
the Change in Control, into service-based restricted stock units (“RSUs”) with
respect to the number and kind of shares of stock as may result from the Change
in Control that relates to the Grantee’s PSUs multiplied by the Vesting
Percentage that corresponds to Repay’s TSR rank compared against the TSRs of the
other companies included within the Relative Comparator Group for the portion of
the Performance Period ending on the date of the Change in Control, and such
service-based RSUs will become vested and payable, on the Vesting Date, subject
to the continued employment of the Grantee by the Company or an Affiliate (or
any successor thereof) from the Grant Date through such Vesting Date.

(c)    Termination of Employment. If on or following a Change in Control with
respect to which the successor company assumes or provides a substitute award
for this Award of PSUs and the PSUs are converted into RSUs, the Grantee’s
employment with Repay and its Affiliates (or any successor thereof) is
terminated on or before the Vesting Date, by Repay or an Affiliate (or any
successor thereof) without Cause (as hereinafter defined), by the Grantee for
Good Reason (as hereinafter defined), or on account of Grantee’s death or
Incapacity (as hereinafter defined), and such termination constitutes a
separation from service (within the meaning of Section 409A of the Code), then
the Grantee’s RSUs shall become vested and payable upon such termination of
Grantee’s employment.

For purposes of this Award Agreement, “Incapacity” shall have the same
definition as under any employment agreement between the Company or an Affiliate
(or any successor thereof) and the Grantee or, if no such employment agreement
exists or if such employment agreement does not contain any such definition or
words of similar import, “Incapacity” shall have the same meaning as
“Disability” under the Plan; and “Cause” and “Good Reason” shall have the same
definitions as under the Plan.

 

3



--------------------------------------------------------------------------------

If prior to a Change in Control and the Vesting Date, the Grantee’s employment
with Repay and its Affiliates (or any successor thereof) is terminated by Repay
or an Affiliate (or any successor thereof) without Cause, by the Grantee for
Good Reason, or on account of Grantee’s death or Incapacity, and such
termination constitutes a separation from service (within the meaning of
Section 409A of the Code), then this Award of PSUs shall become vested with
respect to the employment requirement, notwithstanding the termination of
Grantee’s employment with Repay and/or its Affiliates (or any successor
thereof), and shall remain eligible to become earned and payable with respect to
a Pro Rata Portion (as hereinafter defined) of the Award of PSUs on the same
basis that the PSUs would have become earned, vested and payable had the
Grantee’s employment with Repay and/or its Affiliates (or any successor thereof)
not terminated. For purposes of this Agreement, “Pro Rata Portion” means a
fraction, which may not exceed one (1), the numerator of which is the number of
days from and including the first day of the Performance Period through the date
of termination of Grantee’s employment with Repay and/or its Affiliates (or any
successor thereof) which constitutes a separation from service (within the
meaning of Section 409A of the Code), plus, if applicable, the number of days
after such termination of employment for which the Grantee is entitled to
receive continued base salary as severance under any employment agreement
between Repay or any Affiliate (or successor thereof) and the Grantee, and the
denominator of which is the number of days within the Performance Period.

(d)    Forfeiture of Unvested Shares. Except as otherwise provided herein or in
any employment agreement between Grantee and Repay or any Affiliate (or any
successor thereof) or as determined by the Committee in its sole discretion,
unvested PSUs shall be automatically forfeited without consideration to the
Grantee upon the Grantee’s termination of employment with Repay or its
Affiliates (or any successor thereto).

(e)    No Rights as a Stockholder. The Grantee shall not have any rights of a
stockholder of Repay with respect to the shares of Common Stock underlying the
PSUs unless and until such shares of Common Stock are issued to the Grantee.

(f)    Settlement of the PSUs. Subject to the terms of the Plan and this Award
Document, Repay shall issue to the Grantee one (1) share of Common Stock for
each PSU that has become earned, vested and payable under this Section 2 of the
Award Document and shall deliver to the Grantee such shares of Common Stock as
soon as practicable after the Vesting Date (but in no event later than March 15,
2023).

(g)    Withholding for Taxes. As a condition to the settlement of the Award of
PSUs, the Grantee shall be required to pay any required withholding taxes
attributable to the PSUs (i) in cash or cash equivalent acceptable to the
Committee, (ii) by means of a “net settlement” procedure where Repay will
withhold that number of shares of Common Stock whose Fair Market Value, as of
the date of the withholding, equals the amount of the tax withholdings, or
(iii) any combination of the foregoing (provided the number of shares of Common
Stock to be withheld may not exceed that amount which

 

4



--------------------------------------------------------------------------------

would result in adverse financial accounting consequences for Repay with respect
to these PSUs). Withholding of any portion of the shares of Common Stock in
connection with Repay’s withholding obligations arising on account of the
settlement of the PSUs shall be deemed to be a taxable repurchase of such
withheld shares of Common Stock for federal income tax purposes at the time that
occurs.

(h)    Cash Dividends. For so long as the Grantee holds outstanding PSUs (or
RSUs) under this Award, if Repay (or any successor thereof) pays any cash
dividends on its common stock, then Repay (or any successor thereof) will pay
the Grantee in cash for each outstanding PSU (or RSU) covered by this Award as
of the record date for such dividend, less any required withholding taxes, the
per share amount of such dividend that the Grantee would have received had the
Grantee owned the underlying shares of common stock as of the record date of the
dividend if, and only if, the PSUs (or RSUs) become earned, vested and payable
and the related shares of common stock are issued to the Grantee. In that case,
Repay (or any successor thereof) shall pay such cash amounts to the Grantee,
less any required withholding taxes, at the same time the related shares of
common stock are issued to the Grantee. The additional payments pursuant to this
provision shall be treated as a separate arrangement.

3.    Clawback. The PSUs (or RSUs) are subject to the Compensation Recovery
provisions of the Plan. In the event Repay is required to provide an accounting
restatement for any of the prior three fiscal years of Repay for which audited
financial statements have been completed as a result of material noncompliance
with financial reporting requirements under federal securities laws (a
“Restatement”), the amount of any Excess Compensation (as defined in the Plan)
realized by an any Executive Officer shall be subject to recovery by Repay.

4.    Compliance with Legal Requirements. The granting of the PSUs and the
delivery of any shares of Common Stock thereunder and any other obligations of
Repay under this Award Document shall be subject to all applicable federal,
state, local and foreign laws, rules and regulations and to such approvals by
any regulatory or governmental agency as may be required.

5.    Transferability. At all times prior to the settlement of the PSUs (or
RSUs), the PSUs and RSUs may not be assigned, alienated, pledged, attached, sold
or otherwise transferred or encumbered by the Grantee other than by will or by
the laws of descent and distribution, and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against Repay or an Affiliate (or any successor thereof).

6.    Waiver. Any right of Repay contained in this Agreement may be waived in
writing by the Committee. No waiver of any right hereunder by any party shall
operate as a waiver of any other right, or as a waiver of the same right with
respect to any subsequent occasion for its exercise, or as a waiver of any right
to damages.

7.    Severability. The invalidity or unenforceability of any provision of this
Award Document shall not affect the validity or enforceability of any other
provision of this Award Document, and each other provision of this Agreement
shall be severable and enforceable to the extent permitted by law.

 

5



--------------------------------------------------------------------------------

8.    Employment. Nothing in the Plan or in this Award Document shall be
construed to imply or to constitute evidence of any agreement, express or
implied, on the part of Repay or any Affiliate (or any successor thereof) to
retain the Grantee in the employ of Repay or an Affiliate (or any successor
thereof) and/or as a member of Repay’s or any successor’s Board of Directors or
in any other capacity.

9.    Binding Effect. The terms of this Award Document shall be binding upon and
shall inure to the benefit of Repay, its successors and assigns, the Grantee and
the beneficiaries, executors, administrators and heirs of the Grantee.

10.    Entire Agreement. This Award Document and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and supersedes all prior communications, representations
and negotiations in respect thereto. In the event of a conflict between the Plan
and this Award Document, the terms of the Plan shall control. No change,
modification or waiver of any provision of this Award Document shall be valid
unless the same be in writing and signed by the parties hereto, except for any
changes permitted without consent of the Grantee under the Plan.

11.    Governing Law. This Award Document shall, except to the extent preempted
by federal law, be construed and interpreted in accordance with the laws of the
State of Delaware without regard to principles of conflicts of law thereof, or
principles of conflicts of laws of any other jurisdiction which could cause the
application of the laws of any jurisdiction other than the State of Delaware.

12.    Section 409A. Notwithstanding any other provision of this Award Document,
it is intended that payments hereunder will not be considered deferred
compensation within the meaning of Section 409A of the Code. For purposes of
this Agreement, all rights to payments hereunder shall be treated as rights to
receive a series of separate payments and benefits to the fullest extent allowed
by Section 409A of the Code. Payments hereunder are intended to satisfy the
exemption from Section 409A of the Code for “short-term deferrals.”
Notwithstanding the foregoing, should any payments made in accordance with this
Award Document to a “specified employee” (as defined under Section 409A of the
Code) be determined to be payments from a nonqualified deferred compensation
plan subject to Section 409A of the Code that are payable in connection with the
Grantee’s “separation from service” (as defined under Section 409A of the Code),
and that are not exempt from Section 409A of the Code as a short-term deferral
or otherwise, such payments, to the extent otherwise payable within six
(6) months after the Grantee’s separation from service, and to the extent
necessary to avoid the imposition of taxes under Section 409A of the Code, will
be paid in a lump sum on the earlier of the date that is six (6) months and one
day after the Grantee’s date of separation from service or the date of the
Grantee’s death.

13.    Counterparts. This Award Document may be executed in a number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Award Document has been executed on this      day of
            , 2020.

 

REPAY HOLDINGS CORPORATION By:  

 

Its [TITLE] ACKNOWLEDGED By:  

 

  Grantee

 

7



--------------------------------------------------------------------------------

Attachment A

Performance and Vesting Percentage

 

TSR

Performance

(Percentage Rank)

   Vesting Percentage  

75th Percentile or Higher

     200 % 

50th Percentile

     100 % 

25th Percentile

     50 % 

Below 25th Percentile

     0 % 

 

8